By the Court, Mitchell, P. J.
The evidence shows that the plaintiffs published the “ Sunday Courier,” a newspaper which went to press about 10 o’clock on Saturday night, and was ready to be issued between 2 and 4 o’clock on Sunday morning; *344and that it was issued and sold at the plaintiffs’ office on Sunday, and on that day only. The plaintiffs had published an advertisement for the defendants, in that paper, for six months, and sued for §90, the contract price for this work.
[New York General Term,
September 14, 1857.
The statute for the observance of Sunday prohibits servile labor, and the sale of any wares or merchandise, on that day. The printing of the paper is servile labor, and was done partly on that day. The paper, when ready for sale, is an article of ^merchandise; it was to be distributed and sold, and to be cried about the streets, only on Sunday. The printing, and the sale or distribution, were therefore each illegal; and no action can be sustained on the contract to do those things. The judge, on the trial, ordered judgment for the defendants. The judgment should be affirmed, with costs'.
Mitchell, Roosevelt and Peabody, Justices.]